IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                                 FILED
                                                                 October 14, 1998
METRIC PARTNERS GROWTH                    )
SUITE INVESTORS, L.P.,                    )                     Cecil W. Crowson
                                          )                    Appellate Court Clerk
       Plaintiff/Appellee,                )
                                          )       Appeal No.
VS.                                       )       01-A-01-9712-CH-00723
                                          )
NASHVILLE LODGING COMPANY;                )       Davidson Chancery
2300 ELM HILL PIKE, INC.,                 )       No. 96-1405-III
                                          )
       Defendants/Appellants,             )
                                          )
and                                       )
                                          )
ORLANDO RESIDENCE, LTD.; and              )
LA SALLE NATIONAL BANK as                 )
trustee under that certain pooling and    )
servicing agreement dated                 )
July 11, 1995, for the holders of the     )
WHP Commercial Mortgage Pass              )
Through Certificates, Series 1995C1,      )
and ROBERT M. HOLLAND, JR.,               )
Trustee,                                  )
                                          )
       Defendants/Appellees.              )


                     ORDER ON PETITION TO REHEAR


              The appellants have filed a petition to rehear which we have considered

and found to be without merit. It is, therefore, ordered that the petition be overruled.




                                          __________________________________
                                          HENRY F. TODD, PRESIDING JUDGE
                                          MIDDLE SECTION


                                          __________________________________
                                          BEN H. CANTRELL, JUDGE


                                          __________________________________
                                          WILLIAM B. CAIN, JUDGE